Per Quriami. This case was here last at the May term, 1886 (21 Ill. App. 43). Ho statement of the case is deemed necessary. Since it was remanded the plaintiff filed an additional replication setting np that he had not refused to deliver the deed, to which the court properly sustained a demurrer. The plea'showed a defense that the note was given for the consideration of the deed, which was not delivered, not met by the replication. The issue of fact was then submitted to the jury and was found for the defendant. There was sufficient evidence to support the verdict, and this is the only point now left for consideration. The judgment will be affirmed. Judgment affirmed.